SANBORN, Circuit Judge
(dissenting). The serious question in this case is whether or not it was the duty of the court to withdraw from the jury the issue whether or not the company failed to exercise ordinary care in the management and operation of its locomotive, because the evidence that it was not guilty of such want of care was so clear and circumstantial that no reasonable person could doubt its verity.
There was evidence from which the jury might properly infer that the fire was set by sparks or coals from the locomotive. It is a general rule of evidence, which has been adopted by this court and by the supreme court of South Dakota, — the state in which this case was tried, — that the scattering of coals or sparks of fire by a locomotive raises a presumption that there was either a defect in- the engine, or negligence in its operation. Kelsey v. Railway Co. (S. D.) 45 N. W. 204, 207. But this is not a conclusive presumption of law. It is only a disputable legal or artificial presumption of fact which has been adopted by the courts, ab inconvenienti, for the purpose of changing the burden of proof, because it was so difficult for the plaintiffs to establish in the first instance defects in the locomotives, or negligence in the operation of the engines of railway companies. In Smith v. Railroad Co., 3 N. D. 17, 22, 53 N. W. 173, the supreme court of that state announced the real reason and the true legal effect of this rule in these words:
“But to prevent a denial of justice some of the courts have created an artificial presumption of negligence, to the end that the defendant may be compelled to produce the witnesses who are familiar with the facts on which the issue of negligence depends, that they may be subjected to full and searching cross-examination on all the phases of the case, — on all the possible grounds of negligence. Some courts have refused to go so far. To extend this presumption of negligence beyond the reason for its existence would be irrational. It summons defendant to show that there was no negligence, and the evidence must fully meet every possible ground of negligence under the circumstances and the pleadings. But when the whole case, independently of this artificial presumption, shows that there was no negligence, the presumption cannot be considered for the purpose of making an issue for the jury. It has fully served its purpose, and can have no other effect. We therefore establish it as the rule in this state that the court must, in the first Instance, determine the question whether the inference of negligence arising from the mere setting out of a single fire has been fully overthrown.”
*459The rule that the scattering of fire raises a presumption of defect in the engine, or negligence in its operation, was subsequently enacted into a statute in the state of North Dakota. Rev. Codes N. D. § 2984. But even when embodied in that imperative form the supreme court of that state adhered to its rule. It said:
“Setting the fire is made presumptive evidence of such defects or negligence. But this court is fully committed to the principle that whether or not suqh statutory presumption is overcome by evidence introduced by the defendant is, in the first instance, a question of law for the court (Smith v. Railroad Co., 3 N. D. 17, 53 N. W. 173), and also to the further position that when the proper employes of the defendant railroad company have gone upon the stand, and testified that there were no defects in the construction or equipment of the engine, and no negligence in its operation, making their testimony at all points as broad as the presumption, then, as matter of law, such presumption is overcome. Evidence of that character was introduced by the defendant in this case.” McTavish v. Railway Co., 79 N. W. 443, 446.
The same rule prevails in the state of Minnesota, under a similar statute. Thus, while in the Karsen Case, cited in the opinion of the majority, the supreme court of Minnesota held that the evidence for the defendant in that particular case had not satisfactorily overcome the presumption, it as clearly declared that it was a question of law for the court whether or not the evidence had done so, and that whenever it had that effect there was no question left for the jury, and it was the duty of the court to withdraw the issue from their consideration.. That court said:
“We do not tbink or bold that tbe mere fact that the fire was set by an engine has such an effect as direct evidence of negligence, if the otherwise uncontradicted evidence on the part of, the railroad company showed satisfactorily that it had fully performed its duty in the premises. And if a jury should so find, it would be the right and duty of the court to set aside the verdict, as in any other case where it was not justified by the evidence.” Karsen v. Railway Co., 29 Minn. 14, 15, 11 N. W. 122.
' To the same effect are Spaulding v. Railroad Co., 30 Wis. 110, 123, 11 Am. Rep. 550; Id., 33 Wis. 582; Huber v. Railway Co., 6 Dak. 392, 43 N. W. 819; Koontz v. Navigation Co. (Or.) 23 Pac. 820; Railroad Co. v. Talbot, 78 Ky. 621; Railroad Co. v. Packwood, 7 Am. & Eng. R. Cas. 584; Railroad Co. v. Reese, 85 Ala. 497, 5 South. 283, 7 Am., St. Rep. 66.
Nor is this rule variant from that which ordinarily obtains when uncontradicted evidence meets a disputable presumption of fact. Lawson, in his Law of Presumptive Evidence, at page 661, says:
“Primarily, the rebuttable legal presumption affects only the burden of proof; but, if that burden is shifted back upon the party from whom it first lifted it, then the presumption is of value only as it has probative force, except it be that on the entire ease the evidence is equally balanced, in which event the arbitrary power of the presumption of law would settle the issue in favor of the proponent of the presumption.”
In Bryant v. Railroad Co., 4 C. C. A. 146; 53 Fed. 997, — an action for negligence resulting in death, — it appeared at the first trial that the deceased was-riding on a passenger car of the defendant on its railroad when he was killed, and there was no rebutting testimony. This court held that the fact that he was riding on the passenger car upon the railroad raised a presumption that he was a passenger, *460and reversed the court below because it directed a verdict’ for the defendant. The same fact was proved at the second trial, and the same presumption arose, but it was then rebutted by uncontradicted evidence that a yard master who was without authority to do so was operating the passenger car without the knowledge of the railroad company when the deceased was killed. At this second trial the court below had submitted the case to the jury, and the railroad company was met in this court by the proposition that, since the presumption had once arisen in the case that the deceased was a passenger, it remained and constituted some evidence for the consideration of the jury, and therefore prohibited the court from taking the issue from them. But this court said:
“A presumption of fact, like that which the counsel for the defendant in error here invoke, is a mere inference from certain evidence, and, as the evidence changes, the presumption necessarily varies. A trial court is not bound to disregard a conclusive presumption which arises from all the evidence at the close of a case because at some time in the course of a trial counter presumptions arose. Possession of real estate raises a presumption of title, but, when a legal title is proved in another, a conclusive presumption arises from all the evidence that the latter is the owner, and the court must so direct. Possession of a horse raises the presumption of ownership, but the uncontradicted evidence of competent witnesses that the horse is the property of another, and that the possessor secretly took him from his owner without right, raises so conclusive a presumption of ownership in the latter that the court might be bound to disregard the first presumption from possession, and the possession itself might raise a presumption of larceny.”
And we reversed the judgment below, and held that it was the duty of the trial court to take the question whether or not the deceased was a passenger from the jury, notwithstanding the fact that the presumption that he was so arose from the plaintiff’s evidence. Railroad Co. v. Bryant, 13 C. C. A. 249, 256, 65 Fed. 969, 975, 976. The presumption of negligence in the operation of a locomotive which arises from the fact that it scatters sparks or coals or sets a fire is neither more sacred nor more conclusive than the presumption of ownership which arises from the possession of property, or the presumption of the relation of one riding in a car to a carrier which arises from his riding on. its railroad in its passenger car, or from any other disputable presumption of fact; and it ought to receive no different measure of consideration.
The supreme court of the state of South Dakota (the state in which the case at bar arose, and in which it was tried) has adopted the rule which prevails in North Dakota, Minnesota, and many other states, —the rule that it is always, in the first instance, a question of law for the court whether or not the presumption of defects in a locomotive, or of negligence in its operation, arising from the setting of a fire or the scattering of sparks or coals, is overcome by the testimony of due care introduced by the defendant, and that if the uncontradicted evidence of its proper employés is that there were no defects, or that there was no negligence in the operation of the locomotive, and that testimony is as broad as the presumption, the presumption is overcome, as a matter of law, and it is the duty of the court to withdraw the issue from the jury. Thus, in Kelsey v. Railway Co., 45 N. W. 204, 207, that court said:
*461“The plaintiff, by proving that the defendant’s locomotive engine had set Are to dry grass or other combustible matter along its roadbed, made a prima facie case of negligence; and, had defendant failed to introduce any proof, the plaintiff would have been entitled to a verdict in his favor, under the direction of the court But the defendant did introduce its employés who were engaged in running the train at the time, and the master mechanic having charge of the repairs of the engines of the road for that division, who testified that this particular engine was in good order, and had the modern appliances attached to it to prevent the emission of sparks and the dropping of live coals of fire, and that the engine was run with the usual care and caution at the time the fire started. This evidence rebutted the presumption raised by the plaintiff’s proof, and, had there been no other evidence of negligence, the defendant would have been entitled to a verdict from the jury under the direction of the court.”
This rule thht the presumption of negligence from the setting of a fire is, as a matter of law, overcome by the uncontradicted testimony of witnesses that due care was exercised, is a rule of evidence, a rule of practice, a rule which simply measures the force and effect of a disputable presumption of fact in the trial of fire cases in the states of South Dakota, North Dakota, Minnesota, and perhaps in other states; and in those states it ought to and does obtain in the federal courts, as well as in the state courts, because it is a just and rational rule, and because the act of congress provides that the practice, forms, and modes of proceeding in actions at law in the national courts shall conform, as near as may be, to the practice, forms, and modes of proceeding existing at the time in like causes in the courts of record of the state within which the federal courts are held. Rev. St. § 914.
The result is that it was, in the first instance, a question of law for the court below in this case whether or not the presumption of negligence in the operation of the defendant’s locomotive, which arose from the scattering of the sparks or coals and the setting of the fire, was overcome by the testimony for the defendant; and if the testimony of its proper employés that there was no negligence in the operation of the engine was uncontradicted, and was as broad as the presumption, then that presumption was overcome, as a matter of law, and it was the duty of the trial court to withdraw this charge of negligence from the consideration of the jury on the motion of the defendant.
Turning to the evidence, and testing it by this established rule, the testimony of the engineer and fireman that the engine was carefully and properly managed and operated is found to be as complete and as broad as the presumption; and, unless it can be said to be contradicted in some material part, it entitled the defendant to a withdrawal of this issue from the jury. Where was the contradiction ? The only evidence that is claimed to have any such effect is testimony that, “for some distance before reaching the place where the fire was set, the train had been climbing an up grade on a curve, under a forced draught,” and that “by so doing it had acquired such a momentum that with the steam shut off, and all the dampers closed, it was able to run more than a quarter of a mile beyond the place where the fire was set, on an up grade, before reaching the crest of the hill.” But to my mind there is nothing in this evidence which tends in the least degree to prove that this locomotive was not operated with reason*462able care; nothing to show that this method of operation was not more reasonable and careful than it would have been to have driven it puffing slowly up the hill past the property of the plaintiff, thus, giving longer time and more opportunity for fire to escape and ignite the combustible material in the vicinity. The locomotive was attached to a train. The defendant had the right to draw this train around the curve and up the grade with its engine, and to use the necessary draught and fire to accomplish this purpose. The legal presumption is that it operated the locomotive and used the draught and the fire in a careful and proper manner. This presumption is strengthened by the uncontradicted testimony of its employés. No* witness comes to say that it did not do so, nor that its engine- was not driven up the hill with ordinary and reasonable care. The suggestion that it was not so driven comes, not from the testimony of any witness, but from the mere argument of counsel, with no witness to support it. In this state of the case, the testimony of the proper employés of the company seems to me to have been uncontradicted, and to have overcome the presumption of negligence in operating the locomotive which arose from the setting of the fire, so that this charge of negligence ought to have been withdrawn from the jury.